Citation Nr: 1427562	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-41 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

(The additional issue of whether new and material evidence to reopen a claim of entitlement to service connection for a low back disability, and if so whether service connection is warranted, is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to September 1989, with subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this decision, the RO denied entitlement to Chapter 30 educational benefits.

In March 2011, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of the proceeding is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's first period of active service began in January 1985.

2.  The Veteran did not elect Chapter 30 benefits during the period from October 9, 1996 to October 8, 1997 nor during the period from November 1, 2000 to October 31, 2001.

3.  The Veteran was not in active service duty on October 9, 1996 nor did he have active service through April 1, 2000.


CONCLUSION OF LAW

The Veteran has no legal entitlement to Chapter 30 benefits.  38 U.S.C.A. §§ 3001, 3011, 3018C (West 2002): 38 C.F.R. §§ 20.7042, 20.7044, 20.7045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031, i.e., the regulation pertaining to notice and assistance for claims under Chapter 30.

Under 38 C.F.R. § 21.1031(b), however, when an educational assistance claim is filed, VA will inform the Veteran of any information and evidence that is necessary to substantiate the claim; and inform the Veteran which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, VA will try to obtain for the claimant.  To that end, the Veteran was sufficiently advised in the August 2010 statement of the case as to the applicable provisions of law governing his claim as well as the reasons for the denial of such claim.  The Board further finds that the Veteran has been accorded appropriate due process and has presented argument on his own behalf to VA. 

Moreover, the Board observes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.

As noted, in March 2011, the Veteran testified at a Travel Board hearing over which the undersigned presided.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the hearing, the undersigned clarified the issue on appeal and, in detail, sought evidence of service and other details of service that may lead to entitlement to the educational benefits sought or the location of additional evidence that would provide such benefit.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

II.  Analysis

The Veteran asserts that he is entitled to educational assistance under Chapter 30, also referred to as the Montgomery GI Bill.  In his Board hearing, when asked to detail the basis of his disagreement with the prior denial of this benefit, he testified that at the time his signed up for National Guard service he was adamant that prior to signing this contract that he was assured that he would be entitled to educational assistance.  See Board Hearing Transcript, page 3.  He contended that the Agency of Original Jurisdiction (AOJ) denial was based on his lack of active service and that, subsequently, the denial was based on his not filing for educational benefits within a 10-year period.  See id.  He also indicated that he was informed that prior to using Chapter 30 benefits, he had to use the Post-Vietnam Era Veterans' Educational Assistance Program (VEAP) under Chapter 32.  He testified that he had used VEAP educational assistance.  Id. at 4-5.

Of note, the Veteran's representative indicated and the Veteran agreed at the Board hearing that the Veteran had another period of active service from March 1990 to March 1994.  Id. at 10-11.  The Board notes that the Veteran had not previously reported this period as active service, and the record indicates that he had National Guard service during this period of time with no indication of active duty status.  Further, in a January 2010 claim for VA educational benefits, he listed the period from March 1990 to January 2000 as Army National Guard service but listed it under the section for periods of active service.  Previously, however, in his May 2003 claim for compensation benefits, he listed his only period of active duty service as January 1985 to September 1989.

As to the assertion that he had service to January 2000, as the Veteran labeled this as National Guard service and has not elsewhere referred to this as active service, the Board finds that the Veteran did not have active duty service until January 2000.  As to his assertion that he had service from March 1990 to March 1994, even taking this assertion as true, it would not change to outcome of this appeal.  As such, the Board finds there can be no prejudice in not directing additional development regarding periods of active service, as accepting the Veteran's contentions regarding service does not alter the outcome of this appeal.

The Board has carefully considered the complex law and regulations that govern the various educational assistance programs relevant to this appeal.  38 U.S.C.A. §§ 3001, 3011, 3018C (West 2002): 38 C.F.R. §§ 20.7042, 20.7044, 20.7045 (2013).  The Board has considered the relevant law and sought other avenues to grant the benefit sought, but the law is dispositive in this appeal that the benefit is not available.  

Although the law and regulations are complex, the outcome of this appeal rests on only a few facts.  Chapter 30 benefits are explicitly designed to provide benefits to veterans who first became members of the Armed Forces after June 30, 1985.  See 38 U.S.C.A. §§ 3001, 3011.  Here, it is undisputed that the Veteran first entered service in January 1985, and thus entered prior to the applicable date.  Based on his dates of active service, he was entitled to VEAP educational assistance under Chapter 32.  Therefore, there is no direct entitlement to Chapter 30 benefits based on his dates of active service.  While 38 U.S.C.A. § 3011 and the corresponding regulations 38 C.F.R. §§ 21.7042, 21.7044 provide exceptions for former service members who have eligibility under Chapter 34, the Veteran is not eligible under Chapter 34.  Chapter 34 educational assistance is for veterans with service between January 31, 1955 and January 1, 1977.  See 38 U.S.C.A. § 3452.  Here, the Veteran did not have service during this period of time and has not alleged such.  Thus, the exceptions for veterans with Chapter 34 eligibility do not apply to this case.

The law and regulations, however, also provide a basis under limited circumstances for someone enrolled in VEAP to transfer to Chapter 30 benefits.  These exceptions are outlined in 38 U.S.C.A. § 3018C and the corresponding regulation, 38 C.F.R. § 21.7045.  Relevant to this appeal, the Veteran would needed to have elected Chapter 30 benefits during the period from October 9, 1996 to October 8, 1997 or during the period from November 1, 2000 to October 31, 2001 to qualify for this exception.  In addition, to qualify for this exception, the Veteran would have to had either been in active service duty on October 9, 1996 or have active duty service through April 1, 2000.  The only reference to the Veteran electing these Chapter 30 benefits was in 1998 and the Veteran has not alleged that he elected earlier.  In addition, even taking the Veteran's contentions regarding a later period of active service as true, as discussed above, he has only asserted active service through March 1994.  As such, there is no basis for finding that he was on active service duty on October 9, 1996 nor that he had active duty service through April 1, 2000.  

As the Board has found that there is no legal entitlement to the benefit sought, the Board finds it need not further discuss the intricacies of these regulations.  Although the Veteran testified that he was denied based on not having active service, as outlined above, the basis of the denial was due to the dates of his service and the failure to elect Chapter 30 benefits during the specified "open" periods.

The Board finds that the law and regulations clearly outline that the sought benefit as a matter of law is not available to the Veteran.  As there is no legal entitlement to the benefit sought under these facts, the appeal is denied.  38 U.S.C.A. §§ 3001, 3011, 3018C (West 2002): 38 C.F.R. §§ 20.7042, 20.7044, 20.7045 (2013).


ORDER

Entitlement to Chapter 30 educational benefits is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


